DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9713854 to Zhai et al. (“Zhai”).
-From Claim 19: Zhai discloses a drive shaft assembly comprising:
a first drive shaft component 30, and
a second drive shaft component 32 welded to the first drive shaft component at a weld joint interface 40/50, 
wherein a weld curl 70/80 is formed at the weld joint interface when the second drive shaft component is welded to the first drive shaft component, and wherein a portion of an outer surface of the drive shaft assembly corresponding to the weld curl is plastically deformed (see e.g., Col. 2, ll. 63-64 describing how 30 and 32 are “plastically displace[d] and fuse[d] . . . together.”) following completion of the formation of the weld curl (completion of the formation of weld curl(s) is shown in Fig. 2, whereas plastic deformation thereafter is shown in Fig. 3).
-From Claim 20: Zhai discloses wherein the weld curl 70/80 being plastically deformed eliminates surface irregularities formed on the weld curl when the second drive shaft component is welded to the first drive shaft component (see e.g., Col 5, ll. 7-11 (describing how the fusion of curls 70/80 results in “a single fused mass that may be free of voids.”)).
-From Claim 21: Zhai discloses wherein the weld curl 70/80 projects radially outwardly, and the weld curl being plastically deformed includes the weld curl being plastically deformed radially inwardly (as weld curl hits inner surface of die 22, it is plastically deformed radially inwardly by the “one or more features 92 such as protrusions like ribs, splines, or threads and/or indentations such as grooves or channels.”  Col. 3, ll. 50-56).
-From Claim 22: Zhai discloses wherein the weld curl being plastically deformed radially inwardly includes the weld curl being compressed radially inwardly (i.e., by the features 92 on die 22).
-From Claim 24: Zhai discloses wherein the weld curl being plastically deformed results in the portion of the outer surface of the drive shaft assembly corresponding to the weld curl being knurled to include a plurality of inwardly deformed depressions (Col. 3, ll. 50-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of US 5906694 to Duly (“Duly”).
-From Claims 25-27, Zhai does not specifically disclose: (from Claim 25) wherein the inwardly deformed depressions include a first depression arranged transverse to a second depression; (from Claim 26) wherein the first depression intersects the second depression; and (from Claim 27) wherein the first depression passes through the second depression.  
Rather, the features created on the outer surface of the weld curls are merely disclosed as including “protrusions like ribs, splines, or threads and/or indentations such as grooves or channels.”  Col. 3, ll. 50-56.
Duly teaches the use of a knurling pattern (at 42’) of intersecting depressions arranged transversely with respect to each other, wherein the knurling pattern serves to enhance the ability to grip the region.  (Col. 3, l. 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhai by forming the feature(s) 92 as a knurling pattern of the type taught in Duly so as to enhance the ability to grip the shaft assembly after welding is completed.

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. 
Applicant argues claim 19, as amended, requires “that the weld curl must first be formed via a welding process before the plastic deformation thereof can be applied thereto.”  Remarks, 4.  Applicant further argues Zhai “does not include any form of plastic deformation of a weld curl following completion of the formation [of the weld curl].  Instead, Zhai relies upon the process of forming the weld curls 70, 80 themselves to create any features within the outer surface of the resulting drive shaft assembly.”  Id. at 4-5.
Examiner disagrees.
First, to the extent Applicant is arguing Zhai is made by a different process than the claimed invention, with steps occurring in different order, Applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Second, the weld curl in Zhai is formed before the plastic deformation thereof.  As discussed above with respect to claim 19, completion of the formation of weld curl(s) is shown in Fig. 2, whereas plastic deformation thereafter is shown in Fig. 3.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art is lacking a teaching, suggestion, or motivation to modify Zhai such that the weld curl being compressed radially inwardly includes the drive shaft assembly being rolled relative to at least one surface engaging the weld curl.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        8/31/2022